             Case 3:21-cv-01626-EMC Document 24 Filed 04/19/21 Page 1 of 4




 1 BRIAN M. BOYNTON
   Acting Assistant Attorney General
 2 Civil Division

 3 CARLOTTA P. WELLS
   Assistant Branch Director
 4 Civil Division, Federal Programs Branch

 5 BENJAMIN T. TAKEMOTO
   (D.C. Bar No. 1045253)
 6 Trial Attorney
   United States Department of Justice
 7 Civil Division, Federal Programs Branch
   P.O. Box No. 883, Ben Franklin Station
 8 Washington, DC 20044
   Phone: (202) 532-4252
 9 Fax: (202) 616-8460
   E-mail: benjamin.takemoto@usdoj.gov
10
   Attorneys for Defendant
11
                             UNITED STATES DISTRICT COURT FOR THE
12                             NORTHERN DISTRICT OF CALIFORNIA
                                       SAN FRANCISCO DIVISION
13

14                                           Case No. 21-cv-1626-EMC
     THE WOMEN’S STUDENT UNION,
15                                           Stipulated Request for an Order
                                             Extending Time to Respond to Texas’s
16                        Plaintiff,         Motion to Intervene

17          v.                               Hon. Edward M. Chen
                                             Hearing: May 20, 2021, 1:30 p.m.
18   U.S. DEPARTMENT OF EDUCATION,
                                             Phillip Burton Federal Building & United
19                                           States Courthouse, Courtroom 5, 17th
                          Defendant.         Floor, 450 Golden Gate Ave., San
20                                           Francisco, CA 94102

21

22

23

24

25

26

27

28

             WSU v. ED, No. 21-cv-1626-EMC, Stipulated Request for Order Extending Time
             Case 3:21-cv-01626-EMC Document 24 Filed 04/19/21 Page 2 of 4




 1          Subject to the Court’s approval and pursuant to Local Civil Rule 6-2, the parties through their

 2 undersigned counsel of record HEREBY STIPULATE as follows:

 3 1. Plaintiff The Women’s Student Union filed its Complaint on March 8, 2021. ECF No. 1.

 4 2. Texas filed its Motion to Intervene as a Defendant on April 7, 2021. ECF No. 19.

 5 3. The parties’ responses to Texas’s Motion to Intervene are currently due on April 21, 2021.

 6 4. For the reasons set forth in Benjamin T. Takemoto’s declaration, the parties request that the deadline

 7      for their responses to Texas’s Motion to Intervene be extended until May 6, 2021 and that Texas’s

 8      reply be extended until May 13, 2021.

 9   Dated: April 19, 2021                            Respectfully Submitted,

10   SETH M. GALANTER*                                BRIAN M. BOYNTON
     National Center for Youth Law                    Acting Assistant Attorney General
11                                                    Civil Division
     712 H Street NE, Suite 32020
12   Washington, DC 20002
                                                      CARLOTTA P. WELLS
     Ph: (202) 868-4781                               Assistant Branch Director
13   Fax: (510) 835-8099                              Civil Division, Federal Programs Branch
     Email: sgalanter@youthlaw.org
14
     ADELE P. KIMMEL (CA Bar No. 126843)              BENJAMIN T. TAKEMOTO
15                                                    (D.C. Bar No. 1045253)
     ALEXANDRA Z. BRODSKY*
     Public Justice                                   Trial Attorney
16                                                    United States Department of Justice
     1620 L Street NW, Suite 630
                                                      Civil Division, Federal Programs Branch
17   Washington, DC 20036                             P.O. Box No. 883, Ben Franklin Station
     Ph: (202) 797-8600                               Washington, DC 20044
18   Fax: (202) 232-7203                              Phone: (202) 532-4252
     Email: akimmel@publicjustice.net                 Fax: (202) 616-8460
19                                                    E-mail: benjamin.takemoto@usdoj.gov
            abrodsky@publicjustice.net
20                                                    Attorneys for Defendant
     ADRIENNE SPIEGEL (CA Bar No. 330482)
21   Public Justice
     475 14th Street, Suite 610
22   Oakland, CA 94612
23   Ph: (510) 622-8150
     Fax: (202) 232-7203
24   Email: aspiegel@publicjustice.net

25

26

27

28

             WSU v. ED, No. 21-cv-1626-EMC, Stipulated Request for Order Extending Time
                                                 1
             Case 3:21-cv-01626-EMC Document 24 Filed 04/19/21 Page 3 of 4




 1   LINDA M. CORREIA*
     LAUREN A. KHOURI*
 2   Correia & Puth, PLLC
     1400 16th Street NW, Suite 450
 3
     Washington DC 20036
 4   Ph: (202) 602-6500
     Fax: (202) 602-6501
 5   Email: lcorreia@correiaputh.com
            lkhouri@correiaputh.com
 6
     *admitted pro hac vice
 7

 8   Attorneys for Plaintiff

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

             WSU v. ED, No. 21-cv-1626-EMC, Stipulated Request for Order Extending Time
                                                 2
             Case 3:21-cv-01626-EMC Document 24 Filed 04/19/21 Page 4 of 4




 1                                        [PROPOSED] ORDER

 2         PURSUANT TO STIPULATION, IT IS SO ORDERED. The parties’ responses to Texas’s Motion

 3 to Intervene are due May 6, 2021 and Texas’s reply is due May 13, 2021.

 4

 5 Dated: __________________________                  __________________________________
                                                      EDWARD M. CHEN
 6
                                                      United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

             WSU v. ED, No. 21-cv-1626-EMC, Stipulated Request for Order Extending Time
                                                 3
